Citation Nr: 0917712	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-32 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim for entitlement to service 
connection for spinocerebellar degeneration.

2.  Whether new and material evidence has been received to 
reopen the previously denied claim for entitlement to service 
connection for peripheral neuropathy of the upper 
extremities.  

3.  Whether new and material evidence has been received to 
reopen the previously denied claim for entitlement to service 
connection for peripheral neuropathy of the lower 
extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his child


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas in which service connection for bilateral 
upper and lower extremity peripheral neuropathy was denied, 
and in which the RO declined to reopen the previously denied 
claim for service connection for spinocerebellar 
degeneration.  

In the July 2005 decision, the RO apparently reopened the 
previously denied claim for service connection for peripheral 
neuropathy and denied entitlement to service connection for 
peripheral neuropathy of the bilateral upper and bilateral 
lower extremities.  However, before considering a claim that 
has previously been adjudicated, the Board must determine 
whether new and material evidence was presented or secured 
for the claim, as a jurisdictional matter.  Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The issues have 
thus been recharacterized as presented on the first page of 
this decision.

The Veteran and his witness testified before the undersigned 
in May 2008.  A transcript of the hearing is of record.

The Board notes that on September 21, 2006, VA placed a stay 
on the adjudication of all cases potentially impacted by the 
opinion of the United States Court of Appeals for Veterans 
Claims (Court) in Haas v. Nicholson, 20 Vet. App. 257 (2006).  
In Ribaudo v. Nicholson, 21 Vet. App. 137 (2007) (per curiam 
order), the Court agreed to impose its own stay on VA's 
adjudication of such cases, until such time as the U.S. Court 
of Appeals for the Federal Circuit issued a mandate in the 
pending appeal of the Haas decision.  On May 8, 2008, the 
Federal Circuit issued its decision in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008) where it reversed the Court.  The 
Federal Circuit issued its mandate in Haas effective October 
16, 2008. 

The appellant in Haas filed a petition for a writ of 
certiorari to the U.S. Supreme Court, which was denied on 
January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 
21, 2009) (No. 08-525).  On January 22, 2009, VA lifted the 
stay imposed on the adjudication of cases potentially 
affected by the Haas litigation.

The issues of new and material evidence to reopen the 
previously denied claims for peripheral neuropathy of the 
bilateral upper extremities and peripheral neuropathy of the 
bilateral lower extremities is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection for spinocerebellar degeneration was 
denied in an unappealed March 1987 rating decision.  

2.  Subsequent unappealed rating decisions of January 1993, 
May 1997, August 1994 and November 1998 continued the denial 
of service connection for spinocerebellar degeneration.

3.  Evidence received since the November 1998 rating decision 
is new but not material in that it does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for spinocerebellar degeneration, i.e., 
evidence of a causal link, or nexus, between the diagnosed 
spinocerebellar degeneration and active service.  It 
therefore does not raise a reasonable possibility of 
substantiating this claim..


CONCLUSION OF LAW

Evidence received since the November 1998 rating decision is 
not material and the criteria to reopen the previously denied 
claim for entitlement to service connection for 
spinocerebellar degeneration are not met. 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); 38 C.F.R. § 3.159; Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Pre-adjudication notice was provided in a November 2004 
letter, that did explain that the Veteran's claim for 
spinocerebellar degeneration due to exposure to Agent Orange 
had been previously denied, why it had been denied, and what 
information and evidence was required to reopen it.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006). 

VA obtained service medical records in adjudicating the 
original claim for service connection and has assisted the 
appellant in obtaining other identified VA and non VA 
treatment records.  The Veteran testified that he has been 
found disabled by the Social Security Administration (SSA).  
These records have not been obtained.  However, the Veteran 
further testified upon questioning that SSA made its decision 
based on VA treatment records and that he did not undergo 
separate examination by SSA either prior to or since 
receiving SSA benefits.  It is thus concluded that it is not 
necessary to remand to obtain SSA records.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

In addition, VA afforded the appellant the opportunity to 
testify before the Board, which, as noted above, he did do.  
At his hearing, he submitted medical evidence with waiver of 
review by the Agency of Original Jurisdiction, as required by 
38 C.F.R. § 20.1304.

All other known and available records relevant to the issues 
on appeal have been obtained and associated with the claims 
file and the Veteran has not contended otherwise.

II.  New and Material

Service connection for spinocerebellar degeneration was 
denied in an unappealed March 1987 rating decision.  
Subsequent unappealed rating decisions of January 1993, May 
1997, August 1994 and November 1998 continued the denial of 
service connection. 

The denial to reopen the previously denied claim for service 
connection for spinocerebellar degeneration was based on a 
finding that the Veteran had not presented new and material 
evidence.  The rating decision explained that previous 
decisions had noted that spinocerebellar degeneration was not 
a disease for which presumptive service connection was 
provided for exposure to the herbicide Agent Orange, and the 
medical evidence present contained no other medical findings 
or opinions demonstrating an etiological link between the 
diagnosed cerebellar degeneration and the Veteran's active 
service, to include exposure to Agent Orange.  Thus the RO 
determined that the previously denied claim for service 
connection for spinocerebellar degeneration could not be 
reopened.

Notice of the November 1998 rating decision was provided to 
the Veteran by letter dated in December 1998.  The Veteran 
did not appeal, and the decision became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decisionmakers.  
"Material" evidence is defined as existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence received since the November 1998 rating decision 
consists of statements and testimony submitted by the Veteran 
and his witness, verification of the Veteran's service in 
Vietnam waters from the service department, VA and non-VA 
treatment records, and statements proffered by the Veteran's 
treating VA and private physicians.  

The Veteran's statements and testimony are essentially 
duplicative of that which was presented before and considered 
in the November 1998 rating decision.  In pertinent part, the 
Veteran asserts, in general, that his spinocerebellar 
degeneration is the result of his active service, to include 
exposure to the herbicide Agent Orange.  He testified that he 
began to experience symptoms of dizziness and inability to 
shoot in the late 1970s to 1980s.  However, he testified he 
was not diagnosed with his spinocerebellar degeneration until 
1986 or 1987.  At his hearing, he additionally alleged that 
the degeneration was due to his peripheral neuropathy.  

As the Veteran's statements and testimony are essentially 
duplicative of statements previously made in support of his 
claim and of record at the time of the previous November 1998 
denial, they are not new.  Hence, they cannot be material.  
His testimony as to any relationship of the spinocerebellar 
degeneration to peripheral neuropathy, although new, is not 
material, because even assuming that service connection is in 
effect for peripheral neuropathy, the Veteran's lay testimony 
as to any etiological link does not constitute competence 
evidence with which to reopen the claim.  See Moray v. Brown, 
5 Vet. App. 211 (1993).

Moreover, to the extent that the Veteran's statements may be 
construed as new, and concerning the statement of his 
witness, who testified that she remembers his initial 
treatment for and diagnosis of spinocerebellar degeneration, 
and that he has been treated for spinocerebellar degeneration 
ever since, there is no evidence that the Veteran and his 
witness have the requisite medical expertise to provide 
opinions as to the etiology of his spinocerebellar 
degeneration and its relationship to his active service, 
including to exposure to the herbicide Agent Orange.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Hence, such evidence cannot be material.

Verification received via the National Personnel Records 
Center (NPRC) in August 2006 shows that the Veteran was 
assigned to the USS Winston (AKA 94) and the USS Harwood (DD 
861) which both served in the official waters of the Republic 
of Vietnam during the time that the Veteran served on board.  
This evidence is new, in that it was not previously of 
record.  However, it establishes neither that the Veteran was 
exposed to the herbicide Agent Orange or that the claimed 
condition, spinocerebellar degeneration, is the result of 
such exposure or otherwise the result of the Veteran's active 
service.  Spinocerebellar degeneration is not a condition for 
which a presumption is granted for exposure to the herbicide 
Agent Orange.  See 3.309(e).  Therefore, it cannot be 
material.

VA and non-VA treatment statements and treatment records are 
new, in that they were not previously of record.  However, 
for reasons explained below, they are also not material.

These statement provide medical documentation of the 
Veteran's currently diagnosed disability.  A statement 
received in May 2006 shows that the Veteran has a history of 
gradually progressive cerebella ataxia, having existed for 
more than two decades, with neuroimaging showing severe 
cerebella atrophy.  However, the physician also states that 
extensive work-up for genetic and acquired causes of 
cerebellar degeneration has been unrevealing and the etiology 
of the Veteran's condition is unknown at this time.  A 
November 2006 statement proffered by another treating VA 
physician reflects that the Veteran has a greater than 20 
year history of gradually progressive cerebella ataxia but 
that, again, extensive work up for genetic and acquired 
causes of his condition has been unrevealing.  The same 
physician proffered a statement which the Veteran submitted 
at the hearing, in May 2008.  The statement is essentially 
the same, indicating that the Veteran is under treatment for 
spinocerebellar atrophy, which is a neurodegenerative disease 
that is progressive and without cure.

Other statements proffered by VA and private physicians dated 
in January 2005 and received in August 2006 indicate that the 
Veteran is in need of aid and attendance.  These records show 
the Veteran is confined to a wheelchair and needs assistance 
due to tremors and unsteadiness.  

VA treatment records show treatment for spinocerebellar 
degeneration.

However, none of these statements, assessments, or treatment 
records provide any medical findings or opinions establishing 
an etiological relationship between the diagnosed 
spinocerebellar degeneration and active service, including 
exposure to the herbicide Agent Orange.  Rather, in 
aggregate, these statements show that while the Veteran's 
condition has been ongoing for more than 20 years, its 
etiology is unknown.

While this evidence is new, in that it was not previously of 
record or considered in the November 1998 rating decision, it 
is not material in that it provides no medical evidence of a 
causal nexus, or link, between the currently diagnosed 
spinocerebellar degeneration and the Veteran's active 
service, including his exposure to the herbicide Agent 
Orange.  

Absent medical evidence establishing an etiological link, or 
nexus, between the diagnosed spinocerebellar degeneration and 
the Veteran's active service, including exposure to the 
herbicide Agent Orange, or of onset of the claimed disability 
during active service or any other presumptive period 
provided in the regulations, the claim cannot be reopened.

In arriving at this determination, the Board notes that the 
reported 20 year history of the diagnosed spinocerebellar 
degeneration is consistent with an initial diagnosis of the 
condition in 1986, reflected in VA treatment records that 
were of record and considered in the previous, November 1998, 
rating decision.  Moreover, the Board further observes that 
spinocerebellar degeneration is not a condition for which a 
presumption is granted for exposure to the herbicide Agent 
Orange.  See 3.309(e).  This was also known and considered in 
the previous, November 1998, rating decision.  Hence, even if 
the Board were to find that exposure to the herbicide Agent 
Orange did occur, this does not solve the Veteran's essential 
problem.

As to the statements of the Veteran and his witness, as 
laypersons, lacking in medical training and expertise, they 
cannot provide a competent opinion on a matter as complex as 
the etiology of spinocerebellar degeneration and their views 
are of no probative value.  And, even if their opinions were 
entitled to be accorded some probative value, it is 
outweighed by the statements and opinions proffered by the 
Veteran's treating physicians, who have opined that the 
etiology of his spinocerebellar degeneration is unknown.  

Based on the foregoing, the veteran has not submitted new and 
material evidence and his claim for service connection for 
spinocerebellar degeneration is not reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a). Because the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit-
of-the- doubt doctrine is inapplicable.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

New and material evidence to reopen the previously denied 
claim for service connection for spinocerebellar degeneration 
has not been received.  The appeal is denied.


REMAND

The unappealed November 1998 rating decision also denied 
claims for peripheral neuropathy.  However, as above noted, 
the RO has adjudicated the claims for service connection for 
peripheral neuropathy of the upper and lower extremities as 
original service connection claims.

The Veteran was thus not given appropriate notice of the 
reasons for the previous denial for peripheral neuropathy.  
The Board finds it would be prejudicial to deny his claims on 
a heretofore unaddressed basis.

Therefore, remand is required to provide appropriate notice.  
See Kent, supra.

Accordingly, the case is REMANDED for the following actions:  

1.  The RO should ensure that all 
appropriate VCAA notice is provided the 
Veteran.  In particular, the Veteran 
should be provided the notice required 
for the reopening of previously denied 
claims as required under Kent, supra.  

2.  After undertaking any other 
development deemed essential, the RO 
should readjudicate the Veteran's claims 
to reopen the previously denied claims 
for peripheral neuropathy of the 
bilateral upper and lower extremities, 
including as due to exposure to 
herbicides, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the Veteran, the RO should furnish him 
with a supplemental statement of the case 
and afford him a reasonable period of 
time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no 
action until he is so informed.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Board intimates no opinion as to the ultimate 
outcome of this case.

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


